Citation Nr: 0933978	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied, among other things, the 
Veteran's claim for service connection for GERD.  The Veteran 
disagreed and perfected an appeal.

In April 2004, the Veteran and his representative presented 
evidence and testimony in support of his claim at a video 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

In decisions dated December 2004 and May 2007, the Board 
remanded the Veteran's claim for entitlement to service 
connection for GERD for evidentiary and procedural 
development.

Issues not on appeal

The February 2003 rating decision also denied the Veteran's 
claims for entitlement to service connection for arthritis of 
the bilateral knees and right shoulder.  In a June 2008 
rating decision, the RO granted service connection for those 
claimed disabilities.  There is nothing in the record 
indicating that the Veteran disagreed with the disability 
rating or effective date assigned by the RO.  Thus, the 
issues are not in appellate status and will be discussed no 
further herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].



FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the Veteran's GERD condition is not related to his active 
duty service.


CONCLUSION OF LAW

Entitlement to service connection for GERD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he had symptoms of GERD 
during service and that the condition he had in service is 
related to his current GERD condition.  The Board will first 
address preliminary matters and then render a decision on the 
issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically 
with regard to the claim for service connection for GERD in 
the December 2004 remand, the Board ordered VBA to provide 
the Veteran with a medical examination and for the examiner 
to determine whether GERD was diagnosed and if so, whether 
its onset was during service.  With regard to the May 2007 
remand, the Board directed VBA to determine whether the 
physicians involved with the Veteran's January 2001 
retirement physical were still at Munson Army Hospital and if 
so to inquire whether they recalled discussing the etiology 
of GERD with the Veteran.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board observes that the record shows that the Veteran 
cancelled his VA medical examination three times.  As in the 
May 2007 decision, the Board finds that VBA substantially 
complied with the December 2004 remand.  The record also 
contains a response from one of the examining physicians from 
the Veteran's retirement physical and a note to the file that 
the other physician was no longer with the Munson Army 
Hospital and a memorandum to the file which indicates the 
other physician was no longer at Munson Army Hospital.  Thus, 
the Board finds that VBA also substantially complied with the 
May 2007 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2004 and June 2007.  The notice letters 
informed the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified in the letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in the 
June 2007 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, has obtained all pertinent VA 
medical records and has obtained all private medical records 
identified by the Veteran.  The record also indicates the 
Veteran has received medical examinations pertaining to his 
claim in October 2002.  


As noted above, the Board ordered VBA to provide the Veteran 
with a physical examination pertaining to his GERD claim in 
the April 2004 remand order.  However, the Veteran was 
scheduled for and cancelled three examinations.  There is no 
explanation in the record indicating whether the Veteran had 
cancelled any of the examinations for good cause.  Pursuant 
to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  Subparagraph (b) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Here, the Board determined in the December 2004 decision that 
there was need for an examination in order to properly 
adjudicate the claim, and the record also establishes that 
there was no good cause reason stated for the cancellations 
of the scheduled examinations.  Thus, in accordance with 
38 C.F.R. § 3.655(b), the Board will adjudicate the Veteran's 
claim based on the evidence of record.  

The Board observes that in the July 2009 post-remand brief, 
the Veteran's representative argued that the Veteran should 
be offered the opportunity for another examination, yet does 
not provide any rationale for why that should occur.  As 
noted in the May 2007 decision, the Veteran has been accorded 
ample opportunity to present medical evidence in support of 
his claims.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court of Appeals for Veterans 
Claims (Court) has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, she 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  As the Court has stated: "VA's . . . 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim." See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran presented 
testimony at a hearing before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

The Veteran has testified that he suffered symptoms he 
attributes to GERD for about five-to-eight years prior to his 
separation from active duty.  He further testified that he 
explained the symptoms he experienced to a physician who told 
the Veteran that he had GERD.  See April 2004 hearing 
transcript.  The Veteran seeks service connection contending 
that his symptoms began during service and have continued 
from that time.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record includes no confirmed 
diagnosis of GERD.  A May 21, 2002, Army medical report shows 
a diagnosis of "probable GER."  An October 2002 report 
shows a note indicating "if GER symptoms persist then 
[Veteran] needs an in-depth evaluation for cause."  An 
October 2002 VA examiner noted the Veteran's complaints of 
symptoms, but also noted "exam negative for GERD."  
Finally, in a February 2006 VA medical examination report, 
the examiner noted the Veteran's report that symptoms started 
five-to-six years prior to discharge, but the diagnosis was 
probably GERD.  As noted above, the Veteran was scheduled for 
further examinations, but he cancelled and did not appear for 
any further examination.  Thus, the Board finds that there is 
no evidence of a diagnosed cause for the Veteran's condition.  
Without a diagnosis, there can be no service connection.  See 
Brammer supra.  For that reason, the Veteran's claim fails.


For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board observes that the 
Veteran's service treatment records indicate that he was 
treated for complaints of heartburn.  There is no complaint 
or treatment for a GERD condition, however, the Board notes 
that the symptoms indicated in the service treatment records 
appear to be the same symptoms the Veteran described to the 
October 2002 VA examiner.  Providing the Veteran the benefit 
of the doubt, the Board finds that element (2) is at least in 
equipoise.

With regard to element (3), there is no medical evidence of 
record relating the Veteran's current condition to the 
condition he described during service.  For that reason, the 
claim also fails.

In sum, the Board finds that the Veteran's claim fails for 
lack of evidence of a diagnosed condition and that service 
connection is not warranted.


ORDER

Entitlement to service connection for GERD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


